                          Case
 AO 245C (Rev. 07/19) Amended     1:13-cr-00058-AKH
                              Judgment                           Document
                                       in a Criminal Case (form modified        695 onFiled
                                                                         within District July I,10/04/19
                                                                                                 2019)                                                        Page
                                                                                                                                                               (NOTE: 1Identify
                                                                                                                                                                         of 7 Changes with Asterisks(*))
                      Sheet 1



                                                      UNITED STATES DISTRICT COURT
                                                                                     Southern District of New York
                      UNITED STATES OF AMERICA                                                                        )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                           v.                                                                         )
                                                                                                                      )   Case Number: 1: 13 Cr. 00058-02 (AKH)
                                  Julio Camacho                                                                       )
                                                                                                                          USM Number: 67893-054
                                                                                                                      )
 Date of Original Judgment:                       2/25/2014                                                               Georgia Hinde/ AUSA, Jun Xiang
                                                -(0.,...r--,D,---a-te-o--,,f,.,..La-s-tA_m_e_n-de_d_.li-ud-gm-en-t)   )   Defendant's Attorney
                                                                                                                      )
 Reason for Amendment:
                                                                                                                      )
 M Correction of Sentence on Remand (18 U S.C. 3742(f)(l) and (2))                                                    )
                                                                                                                          D   Modificatwn of Supervision Conditwns (18 U.S.C §§ 3563(c) or 3583(e))
 D        Reduction of Sentence for Changed Circumstances (Fed R Crim.                                                    D   Modification oflmposed Term oflmprisonment for Extraordinary and
          P 35(b))                                                                                                    )       Compelhng Reasons (18 U.S.C. § 3582(c)(l))
 D        Correction of Sentence by Sentencing Court (Fed. R Crim. P. 35(a))
                                                                                                                      )   D   Modification oflmposed Term oflmprisonment for Retroactive Amendment(s)
                                                                                                                      )       to the Sentencmg Guidelines (18 U.S.C § 3582(c)(2))              1
 D    Correction of Sentence for Clerical Mistake (Fed. R. Cnm. P. 36)
                                                                                                                      )
                                                                                                                          D   Direct Motion to District Court Pursuant   D    28 U.S.C § 2255 or
                                                                                                                      )
                                                                                                                      )
                                                                                                                              •   18 U.S.C. § 3559(c)(7)
                                                                                                                          D   Modification of Restitution Order (18 U.S.C. § 3664)

 THE DEFENDANT:
 [ti' pleaded guilty to count(s)             2
 D pleaded nolo contendere to count(s)
   which was accepted by the court.
 D was found guilty on count(s)
   after a plea ofnot guilty.
The defendant is adjudicated guilty of these offenses:
 Title & Section                          Nature of Offense
~' .18.    u,sb~~951~~~7~ll c6i;s~ff~.~y ~~~~t~~b~f,at~~~~,t~~-.:. ~~:~
                                                                   1
~,-...-,~,.."'~,,-~-•-~,.~":-J"'""~~~"'"""~~·~,,,.,,;,..~"\.•~~·--",;;-t--~·"''""




       The defendant is sentenced as provided in pages 2 through _ _ _7___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
 D The·defendant has been found not guilty on count(s)                                            _ _ _ _ _ _ _ _ _ _ _ _ __
 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ D is                                                            Dare dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 9/26/2019
                                                                                                                          Date oflmposition of Judgment



                                ~llUSDC SDNY
                                                                                                                          _Q,fr.~~
                                                                                                                          Signature of Judge
                                                                                                                                                                                     .>


                                                                                                                            Hon. Alvin K. Hellerstein, U.S.                  District Judge
                                   DOCUMENT
                                                                                                                          Name and Title of Judge
                                   ELECTRONICALLY FILED
                                   DOC #: _ _ ___,~,...-::;:----
                                    DATE FILED:~lo~~'-+--
                                                                                                                          Date
                                                                                                                              a             ~ 2t1/f                           ---------
                         Case
AO 245C (Rev. 07/19) Amended       1:13-cr-00058-AKH
                               Judgment in a Crimmal Case   Document 695 Filed 10/04/19 Page 2 of 7
                      Sheet 2 - Imprisonment                                                            (NOTE. Identify Changes with Astensks (*))
                                                                                                   Judgment - Page       2      of          7
DEFENDANT: Julio Camacho
CASE NUMBER: 1: 13 Cr. 00058-02 (AKH)

                                                         IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
100 months. The defendant is notified of his right to appeal.




l!1'   The court makes the following recommendations to the Bureau of Prisons:
that the defendant be returned to FCI Coleman and upon his arrival be transfered as soon as possible to a BOP residential
reentry facility in either Augusta, GA or Orlando, FL to serve the final months of his sentence so, that his
medical needs can be addressed by medical specialist in the community. The defendant has a severe diabetic condition.


•      The defendant is remanded to the custody of the United States Marshal.

D      The defendant shall surrender to the United States Marshal for this district:
       D     at                                 D    a.m.      D    p.m.      on
       D     as notified by the United States Marshal.

D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

       D     before 2 p.m. on

       D     as notified by the United States Marshal.

       D     as notified by the Probation or Pretrial Services Office.


                                                                RETURN
I have executed this judgment as follows:




       Defendant delivered on                                                         to

at                                                   with a certified copy of this judgment.




                                                                                                UNITED STATES MARSHAL



                                                                         By----------------------
                                                                                            DEPUTY UNITED STATES MARSHAL
                         Case
AO 245C (Rev. 07/19) Amended       1:13-cr-00058-AKH
                               Judgment in a Cnminal Case   Document 695 Filed 10/04/19 Page 3 of 7
                      Sheet 3 - Supervised Release                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                                                     3_ of _ _7___ _
                                                                                                     Judgment-Page _ _
DEFENDANT: Julio Camacho
CASE NUMBER: 1: 13 Cr. 00058-02 (AKH)
                                                    SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

3 years.




                                                 MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           •  The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
              substance abuse. (check if applicable)
4. D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
        restitution. (check if applicable)
5. ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
        reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7. D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case
AO 245C (Rev. 07/19) Amended      1:13-cr-00058-AKH
                              Judgment in a Criminal Case     Document 695 Filed 10/04/19 Page 4 of 7
                      Sheet 3A - Supervised Release
                                                                                                         Judgment-Page    4 - of
                                                                                                                         --                 7
DEFENDANT: Julio Camacho
CASE NUMBER: 1: 13 Cr. 00058-02 (AKH)

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware ofa change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least IO
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    You must follow the instructions of the probation officer related to the conditions of supervision




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                       Date
                        Case
AO 245C (Rev. 07/19) Amended    1:13-cr-00058-AKH
                             Judgment in a Cnminal Case   Document 695 Filed 10/04/19 Page 5 of 7
                     Sheet 3D- Supervised Release                                            (NOTE: Identify Changes with Asterisks (*))
                                                                                                          5_ of
                                                                                          Judgment-Page _ _                      7
DEFENDANT: Julio Camacho
CASE NUMBER: 1: 13 Cr. 00058-02 (AKH)

                                    SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant shall submit his person, residence, place of business, vehicle, or any other premises under his control to
 a search on the basis that the probation officer has reasonable belief that contraband or evidence of a violation of the
 conditions qf the release may be found. The search must be conducted at a reasonable time and in a reasonable manner.
 Failure to submit to a search may be grounds for revocation. The defendant shall inform any other residents that the
 premises may be subject to research pursuant to this condition.

 2. The defendant is to provide the Probation Department access to any and all requested financial information.

 3. The defendant shall be supervised by the district of residence.
                          Case
 AO 245C (Rev. 07/19) Amended      1:13-cr-00058-AKH
                                Judgment in a Criminal Case    Document 695 Filed 10/04/19 Page 6 of 7
                      Sheet 5 - Criminal Monetary Penalties                                                   (NOTE: Identify Changes with Asterisks (*))
                                                                                                      Judgment -   Page     6        of ___?_ __
DEFENDANT: Julio Camacho
CASE NUMBER: 1: 13 Cr. 00058-02 (AKH)
                                          CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                     Assessment                  JVTA Assessment*         Fine                                Restitution
TOTALS           $                           $                          $ 100.00                          $



D   The determination of restitution is deferred until
                                                       ----
                                                           . An Amended Judgment in a Criminal Case (AO 245C) will be
    entered after such determination.

D   The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee




TOTALS                            $ - - - - - - - -0.00
                                                    --                    $                       0.00


D    Restitution amount ordered pursuant to plea agreement $

D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     D the interest requirement is waived for        D fine          D restitution.
     D the interest requirement for the      D fine           D restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters    109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
after September 13, I 994, but before April 23, 1996.
                         Case
AO 245C (Rev. 07/19) Amended      1:13-cr-00058-AKH
                              Judgment in a Criminal Case       Document 695 Filed 10/04/19 Page 7 of 7
                     Sheet 6 - Schedule of Payments                                                            (NOTE. Identify Changes with Asterisks (*))
                                                                                                                             7_ of
                                                                                                           Judgment - Page _ _                     7
DEFENDANT: Julio Camacho
CASE NUMBER: 1: 13 Cr. 00058-02 (AKH)

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    D Lump sum payment of$ _ _ _ _ _ _ _ due immediately, balance due

           D not later than                                       , or
           D in accordance with D C,             •    D,    •     E,or     D F below; or
B    D Payment to begin immediately (may be combined with                D C,         D D, or D F below); or
C    D Payment in equal _______ (e.g., weekly, monthly, quarterly) installments of $                        _ _ _ _ _ over a period of
           _ _ _ _ _ (e.g., months or years), to commence _ _ _                   (e.g., 30 or60 days) after the date ofthisjudgment; or

D    D Payment in equal ______ (e.g., weekly, monthly, quarterly) installments of $      _____ over a period of
               _ _ _ (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    D Payment during the term of supervised release will commence within       _ _ _ _ (e.g., 3 0 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    [!f   Special instructions regarding the payment of criminal monetary penalties:

             The $100 fine shall be covered by the $100 Special Assessment previously paid on the vacated count.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the followi!].g order: (1) assessment, (2) restitution principal, (3) restitution interesti (4) fine principal, (5) fine
interest, (6) commumty restitution, (7) JVTA assessment, (8) penalties, and (9) costs, mcludmg cost ofprosecut10n and court costs.
